E2EDETAILED ACTION
1.	Claims1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20020138771 to Dutta et al (“Dutta”) in view of US Patent Application No. 20050246524 to Brownell et al (“Brownell”).and further in view of US Patent Application No. 20110113029 to Kaal et al (“Kaal”).
 	As per claim 1 and 11, Dutta discloses a method, comprising: receiving, by an electronic device and from a wireless terminal device, a request for user information, the 
when the certificate is verified, determining whether the certificate indicates that the wireless terminal device is authorized to receive the requested user information ([0037]-[0038]); and
transmitting, to the wireless terminal device, the requested user information when the certificate indicates that the wireless terminal device is authorized to receive the requested user information ([0067], [0064]).
Dutta does not explicitly disclose however in the same field of endeavor, Brownell discloses verifying the certificate based at least in part on a public key stored on the electronic device ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dutta with the teaching of Brownell by including the feature of verifying the certificate, in order for Dutta’s system to requiring a certificate from a requesting program module to authenticate the requesting program module as authorized to request processing by the adjunct program module. The adjunct program module only performs requested processing when the certificate received from the requesting program module indicates that the requesting 
Dutta and Brownell do not explicitly disclose however in the same field of endeavor, Kaal discloses the method of claim 1, wherein the request is received, and the requested user information is transmitted, via a peer-to-peer connection (Kaal, [0052])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dutta with the teaching of Brownell/Kaal by including the feature of p2p, in order for Dutta’s system for avoiding dedicated server which reduced costs: There is no need to invest in a separate computer for a server when setting up a P2P network.
      
As per claim 10, the combination of Dutta, Brownell, and Kaal discloses the method of claim 1, wherein the request is received, and the requested user information is transmitted, via a peer-to-peer connection (Kaal, [0052]) The motivation regarding the obviousness of claim 1 is also applied to claim 10. 

4.3.	Claims 2, 4, 9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Brownell and Kaal as applied to claim above, and in view of US Patent No. 10855674 issued to Geusz et al (“Geusz”).
      

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dutta with the teaching of Brownell/ Kaal, Geusz by including the feature of user confirmation to provide the requested user information, in order for Dutta’s system to enhancing the security by using secondary authentication checks, in addition to certification verification, to verify that the identity of the individual attempting to access the computing device. For instance, after a valid certificate is used as proof of identity, a user may be requested to provide a pre-enrolled personal identifier number (PIN) to further verify his/her user identity. In this regard, techniques discussed herein can enable a computing device to improve user accessibility when authenticating a user into a secure OS session while also maintaining security in preventing fraudulent attempts to access the computing device (Geusz).
	
As per claim 4, the combination of Dutta, Brownell, Kaal and Geusz discloses the method of claim 2, further comprising: when the user confirmation is received, transmitting, to the wireless terminal device, the requested user information and storing an association between the certificate and the user confirmation (Dutta, [0067]).


As per claims 9 and 12, the combination of Dutta, Brownell, Kaal and Geusz discloses the method of claim 1, wherein the request for user information is received responsive to initiating, by the electronic device, a near-field communication with the wireless terminal device (Geusz, 13:35-45).  The motivation regarding the obviousness of claim 2 is also applied to claim 9.

Claims 17, are rejected for similar reasons as stated above.

4.4.	Claims 5, 13, 3 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Brownell, and Kaal as applied to claim above, and in view of US Patent Application No. 20160210626 to Ortiz et al (“Ortiz”).

As per claim 5, the combination of Dutta, Brownell, and Kall discloses the invention as described above. Dutta, Brownell, and Kaal do not explicitly disclose however in the same field of endeavor, Ortiz discloses the method of claim 4, further comprising: receiving, by the electronic device and from the wireless terminal device, another request for user information, the other request comprising the certificate corresponding to the wireless terminal device; and responsive to the other request, and based on the stored association between the certificate and the user confirmation, automatically transmitting the requested user information without prompting for user confirmation (Ortiz, [0117], [0209], also see [0192], [0136]).


As per claim 13, the combination of Dutta, Brownell, Kall and Ortiz discloses the device of claim 11, wherein the at least one processor is further configured to: receive an indication of a user preference to automatically transmit the requested user information to the wireless terminal device when the wireless terminal device is verified as being authorized to receive the requested user information, wherein the requested user information is automatically transmitted to the wireless terminal device based at least in part on the indication of the user preference (Ortiz, [0117], [0209], also see [0192], [0136]). The motivation regarding the obviousness of claim 5 is also applied to claim 13.


Claims 18, are rejected for similar reasons as stated above.

4.5.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Brownell and Kaal as applied to claim above, and in view of US Patent Applcation No. 20050005097 to Murakawa et al (“Murakawa”).

As per claim 6, the combination of Dutta, Brownell and Kaadiscloses the invention as described above. Dutta, Brownell and Kaado not explicitly disclose however in the same field of endeavor, Murakawa discloses the method of claim 1, wherein the request comprises a chain of certificates that includes the certificate and verifying the certificate based at least in part on the public key stored on the electronic device comprises: verifying that a root certificate of the chain of certificates is signed with a private key that corresponds to the public key stored on the electronic device (Murakawa, [0031], also see [0029]).


4.6.	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Brownell and Kaal as applied to claim above, and in view of US Patent Application No. 20150193701 to Sohn et al (“Sohn”).
      
As per claim 7, the combination of Dutta, Brownell and Kaal discloses the invention as described above. Dutta, Brownell and Kaal do not explicitly disclose however in the same field of endeavor, Sohn discloses the method of claim 1, wherein determining whether the certificate indicates that the wireless terminal device is authorized to receive the requested user information comprises: determining whether the certificate lists data fields that correspond to the requested user information (Sohn, [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dutta with the teaching of Brownell/ Kaal,Sohn by including the feature of certificate lists data fields, in order for 

4.7.	Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Brownell and Kaal as applied to claim above, and in view of US Patent Applcation No. 20030220097 to Aono et al (“Aono”).
      
As per claim 8 and 16, the combination of Dutta, Brownell and Kaal discloses the invention as described above. Dutta, Brownell and Kaal do not explicitly disclose however in the same field of endeavor, Aono discloses the method of claim 1, wherein determining whether the certificate indicates that the wireless terminal device is authorized to receive the requested user information comprises: determining a trust policy associated with a certificate type listed on the certificate; and determining whether the trust policy allows access to the requested user information (Aono, [0056], fig. 4 and associated texts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dutta with the teaching of Brownell/ Kaal, Aono by including the feature of certificate type, in order for Dutta’s system for providing different security levels depending on sensitivity of data as a result user personal date will protected.



As per claim 14, the combination of Dutta, Brownell and Kaal discloses the invention as described above. Dutta, Brownell and Kaal do not explicitly disclose however in the same field of endeavor, Nakhjiri discloses the device of claim 11, wherein the user information is contained in a user identity credential issued by an identity credential issuer server (Nakhjiri, [0075]) and the identity credential issuer server authorizes the wireless terminal device to receive the requested user information (Nakhjiri, [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dutta with the teaching of Brownell/ Kaal, Nakhjiri by including the feature of identity credential, in order for Dutta’s system to prevent fraudulent leakage of the identity confirmation information. The terminal management server transmits, to the confirmation target management source management server, the identity confirmation information of the owner of the terminal that has sent the owner identity confirmation request. As a result, it is possible to prevent identity confirmation information of an owner of a terminal not performing the owner identity confirmation from being transmitted, and it is possible to suppress fraudulent leakage of the identity confirmation information.

As per claim 15, the combination of Dutta, Brownell, Kaal and Nakhjiri discloses the device of claim 11, further comprising a memory configured to store a public key 

As per claim 19, the combination of Dutta, Brownell, Kaal and Nakhjiri discloses the non-transitory machine readable medium of claim 17, wherein the requested user information is stored in an identity credential issued by an identity credential issuer and the locally stored public key corresponds to the identity credential issuer (Nakhjiri, [0091], [0097]). The motivation regarding the obviousness of claim 14 is also applied to claim 19.

4.9.	Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Brownell and Kaal as applied to claim above, and in view of US Patent No. 20180262347 to Levy et al (“Levy”).
      
As per claim 20, the combination of Dutta, Brownell and Kaal discloses the invention as described above. Dutta, Brownell and Kaal do not explicitly disclose however in the same field of endeavor, Levy discloses the non-transitory machine readable medium of claim 17, wherein the code further comprises code to reject the request when the certificate is verified and the wireless terminal device is determined to not be authorized to receive the requested user information [0060].
. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).

a).  US Patent No. 9780950 issued to Dundas et al., disclose in one embodiment, the security agent 138 can further generate a private key for the user using, for example, a suitable random number generator. Further, the security agent 138 can send a request, including a public key in a signed object by the private key, to a certificate authority for verification of the possession of the private key and attachment of user information to be placed into a certificate. The certificate authority can return a certificate signed by the private key of the certificate authority or private key that chains to the certificate authority with the user information attached along with a public key certificate that includes a public key associated to the user by the certificate authority. Once the verified private key is received from the certificate authority, the certificate can be stored in the container 134 for use for PKI functions. As described above, either the private key 

b).  US Patent No. 5922074 issued to Richard et al., disclose in an exemplary embodiment, the server receives the client's Distinguishing Name (DN), and then searches its directory for identification information and access control rights for this specific context. The server can act as a stand-alone server or in conjunction with other directory services on the network. A client must have a verifiable identity in order for secure communications to continue. A client's identity can be said to be fully verifiable if the server has access to the directory service that maintains that client's DN. The client receives the server's DN, and the client can then determine whether or not to accept a response to a request for information (i.e., trust the response). The client determines the identity of the server using some directory service (the client can act stand-alone or as a client of other directory servers). A server is fully verifiable if the client can identify the directory service that maintains the server's DN. In both cases, determining identity is predicated on being able to identify a directory service. Since servers and clients are issued identities (DN's) from some directory service before they participate in secure communications, they are able to at least identify their "home" directory service. Their "home" directory service communicates with other directory services, each "serving" their lists of electronic identities to each other using secure directory services. In this manner, a client or server can verify the peer identity of a secure communicator by relying on the trusted "home" directory service. Public Key certificates, certificate 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497